           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

REGINALD DUNAHUE
ADC #106911                                                    PLAINTIFF

v.                    No. 2:18-cv-103-DPM-PSH

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                           DEFENDANTS

                                  ORDER
     1. On de nova review, the Court adopts Magistrate Judge Harris' s
partial recommendation, NQ 40, and overrules Dunahue' s objections,
NQ 44 & NQ 48-49.   FED.   R. CIV. P. 72(b)(3). The issue at this stage isn't
whether Dunahue should win on his underlying claims; it's whether
he's cleared the high bar required to get preliminary injunctive relief.
He hasn't. His motions, NQ 6 &NQ 26, are therefore denied.
     2. The Court cautions Dunahue: in his future filings, he must speak
with courtesy and respect.
     So Ordered.


                                    D.P. Marshali r.
                                    United States District Judge
